      Case 3:20-cv-01153-RJD Document 1 Filed 10/30/20 Page 1 of 4 Page ID #1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

 LYNN GARCIA,

          Plaintiff,                                       Cause No.

 v.                                                        JURY TRIAL DEMANDED

 LOVE’S TRAVEL STOPS & COUNTRY
 STORES, INC.,

          Defendant.


                                    NOTICE OF REMOVAL

         Defendant Love’s Travel Stops & Country Stores, Inc. (“Love’s”), by and through

undersigned counsel, removes this case to the United States District Court for the Southern District

of Illinois, pursuant to 28 U.S.C. §§ 1441 and 1446, stating as follows:

                             Underlying Incident & Procedural Background

         1.      Plaintiff alleges that on September 5, 2019, she tripped and fell when she stepped

into a hole, allegedly due to the claimed negligence of Love’s. She claims that she fractured her

arm as a result and required surgery.

         2.      Love’s has been advised that Plaintiff’s employer, via its workers’ compensation

carrier, paid $99,030.32 for medical treatment and $97,673.87 in indemnity benefits, purportedly

related to this alleged accident. See Correspondence from CBCS, dated August 20, 2020, attached

as Exhibit A.

         3.      On September 23, 2020, Plaintiff filed a Complaint in the Circuit Court for the

Twentieth Judicial Circuit in Clinton, Illinois, seeking to recover for her alleged injuries. Plaintiff

named Love’s as the sole defendant in this matter.
   Case 3:20-cv-01153-RJD Document 1 Filed 10/30/20 Page 2 of 4 Page ID #2




        4.      Plaintiff seeks to recover for past and future medical bills, past and future lost

enjoyment of life, severe physical and emotional pain and suffering, disability, and disfigurement,

that she alleges were sustained as a result of her fall.

                                   Basis for Federal Jurisdiction

        5.      This Court has original jurisdiction of this matter pursuant to 28 U.S.C. § 1332

because there is complete diversity of citizenship between the parties and the amount in

controversy, exclusive of interest and costs, exceeds $75,000.

        6.      Plaintiff did not allege her citizenship in the state court Complaint but alleged that

she was a resident of Lafeyette County, Missouri. Upon information and belief, Plaintiff is a citizen

of Missouri.

        7.      Love’s is a citizen of Oklahoma, as it is a corporation organized under the laws of

Oklahoma and maintains its principal place of business in Oklahoma.

        8.      Therefore, there is complete diversity of citizenship between the parties.

        9.      Pursuant to state-court rules of pleading, Plaintiff did not specify the exact amount

of damages sought, only that she seeks damages in excess of $50,000. Where the Complaint’s ad

damnum clause does not reveal whether the amount in controversy threshold is satisfied, a

defendant may prove this element of diversity jurisdiction by a preponderance of evidence that the

“stakes are at least $75,000.” Andrews v. E.I. Du Pont De NeMours and Co., 447 F.3d 510, 514-

15 (7th Cir. 2006). Where medical and rehabilitation expenses related to the claim exceed $75,000,

the amount in controversy is satisfied. Id.

        10.     As noted above, Plaintiff seeks to recover past and future medical expenses, and

the workers’ compensation carrier has advised that it paid medical expenses of $99,030.32, with

respect to Plaintiff’s fall. Accordingly, the amount in controversy is satisfied.

41W6582.DOCX                                       2
   Case 3:20-cv-01153-RJD Document 1 Filed 10/30/20 Page 3 of 4 Page ID #3




                                      Timeliness of Removal

       11.     Love’s was served with a copy of Plaintiff’s Complaint on September 30, 2020.

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 355-56 (1999) (holding that the

30-day period under 28 U.S.C. § 1446(b)(1) does not begin to run until defendant has been served

with formal process in the action).

       12.     Love’s Notice of Removal is timely, as it was filed on October 30, 2020, within 30

days of being served.

                                 Other Procedural Requirements

       13.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served

upon Love’s Stores in the state court action is filed as Exhibit B.

       14.     As required by 28 U.S.C. § 1446(d), counsel for Love’s Stores contemporaneously

files a Notice of Filing with the Circuit Court for the Twentieth Judicial District of Illinois, in

Clinton County, Illinois, which will advise the state court and Plaintiff of this removal.

       WHEREFORE, Defendant Love’s removes this action to this Court and respectfully

requests that this Court award such further relief as this Court deems appropriate and just.

       DEFENDANT DEMANDS TRIAL BY JURY.




41W6582.DOCX                                      3
   Case 3:20-cv-01153-RJD Document 1 Filed 10/30/20 Page 4 of 4 Page ID #4




                                                           Respectfully submitted,

                                                           /s/ William A. Brasher
                                                           William A. Brasher, #6195234IL
                                                           Allison E. Lee, #6304864IL
                                                           BOYLE BRASHER LLC
                                                           1010 Market Street, Suite 950
                                                           St. Louis, Missouri 63101
                                                           P: (314) 621-7700
                                                           F: (314) 621-1088
                                                           wbrasher@boylebrasher.com
                                                           alee@boylebrasher.com

                                                           Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of October 2020, the foregoing was filed electronically
using the Court’s CM/ECF system, which will send a notice of electronic filing to all counsel of
record:

Derek J. Siegel
KUEHN, BEASLEY, & YOUNG, P.C.
23 South First Street
Belleville, IL 62220
P: (618) 277-7260
F: (618) 277-7718
dereksiegel@kuehnlawfirm.com
Attorneys for Plaintiff


                                                                /s/William A. Brasher




41W6582.DOCX                                     4
